Listing Report:Supplement No. 84 dated Oct 22, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 429656 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,500.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $203.56 Auction yield range: 17.27% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 4 First credit line: Mar-1987 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 660-680 (Oct-2009) Current / open credit lines: 17 / 16 Employment status: Self-employed Now delinquent: 0 Total credit lines: 41 Length of status: 23y 0m Amount delinquent: $0 Revolving credit balance: $41,744 Occupation: Clergy Public records last 12m / 10y: 0/ 0 Bankcard utilization: 89% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 4 Screen name: compassion-bonaza Borrower's state: Arkansas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Real Estate Closing Purpose of loan:This loan will be used to pay the preclosing fees?on a multiunit apartment building. Such fees include;?attorney fees, appraisal,?market analysis and environmental studies.?My financial situation:I am a good candidate for this loan because I am a?stable member of my community,?a disabled Viet Nam veteran, I have been married for 26 years, and I have pastored the same church?for 23 years. I also have good credit but it's very diffucult to get a loan at a bank in Arkansas these days.?Monthly net income: $ 7,500Monthly expenses: $ ??Housing: $?2,000??Insurance: $ 200???Car expenses: $ 0??Utilities: $ 400??Phone, cable, internet: $ 125??Food, entertainment: $ 600??Clothing, household expenses $ 400??Credit cards and other loans: $ 1400??Other expenses: $ 300 Information in the Description is not verified. Borrower Payment Dependent Notes Series 429814 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $11,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 11.27% Starting borrower rate/APR: 12.27% / 14.40% Starting monthly payment: $366.78 Auction yield range: 11.27% - 11.27% Estimated loss impact: 10.24% Lender servicing fee: 1.00% Estimated return: 1.03% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Jul-1998 Debt/Income ratio: 36% Credit score: 720-740 (Oct-2009) Current / open credit lines: 17 / 16 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 39 Length of status: 1y 5m Amount delinquent: $0 Revolving credit balance: $15,612 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 54% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: encourager0 Borrower's state: Kentucky Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Replacing expensive auto Purpose of loan:This loan will be used to payoff any negative equity on an expensive vehicle during trade in and to buy a cheap auto.My financial situation:I am a good candidate for this loan because as can be seen in my credit, I am a responsible spouse, father and worker.? I have been employed by my current employer for 1.5 years, but have been steadily employed for 19 years.? My income has increased with each year and I anticipate that trend to continue.? I am at a stable employer and consistently receive high marks from them.? If you need any more information, please e-mail any questions to the address I have registered with this site.Thank you for considering this loan opportunity. Information in the Description is not verified. Borrower Payment Dependent Notes Series 429826 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $6,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $271.42 Auction yield range: 17.27% - 34.00% Estimated loss impact: 27.01% Lender servicing fee: 1.00% Estimated return: 6.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Aug-1997 Debt/Income ratio: Not calculated Credit score: 660-680 (Oct-2009) Current / open credit lines: 2 / 1 Employment status: Retired Now delinquent: 0 Total credit lines: 19 Length of status: 8y 10m Amount delinquent: $0 Revolving credit balance: $0 Stated income: $25,000-$49,999 Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: best-enchanted-deal Borrower's state: Montana Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Restoring my 1967 Dodge Charger Purpose of loan:This loan will be used to? Completely do a restore on my 1967 Dodge Charger that I inherited from a family member, has 60k original miles, runs great, and been stored for the last 30 years in a climate control storage, no rust, so this will be a perfect opportunity to start a project. I have the original title from 1967, I have all the tools, just need to cash in order to get this baby looking new!I am a good candidate for this loan because? Ive always paid my loans, never ever been late on anything, have a great credit score prosper says 660, just pulled it on free credit report.com and says 736, so I'm not sure what the issue it.
